SEC. File Nos.333-163115 811-22349 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 5 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 8 CAPITAL PRIVATE CLIENT SERVICES FUNDS (Exact Name of Registrant as specified in charter) 6455 Irvine Center Drive Irvine, CA 92618 (Address of principal executive offices) Registrant's telephone number, including area code: (949) 975-5000 COURTNEY R. TAYLOR, Secretary Capital Private Client Services Funds 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copy to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Irvine, in the County of Orange and State of California, on the 23rd day of January, 2012. CAPITAL PRIVATE CLIENT SERVICES FUNDS By:/s/ Paul F. Roye Chairman of the Board Pursuant to the requirements of the Securities Act of 1933, this amendment to Registration Statement has been signed below on January 23, 2012, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ John B. Emerson President (John B. Emerson) Principal Financial Officer and Principal Accounting Officer: /s/ Kevin M. Saks Treasurer (Kevin M. Saks) Trustees: Richard G. Capen, Jr.* Trustee H. Frederick Christie* Trustee Martin Fenton* Trustee Richard G. Newman* Trustee /s/ Paul F. Roye Chairman of the Board (Paul F. Roye) *By: /s/ Courtney R. Taylor (Courtney R. Taylor, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Timothy W. McHale (Timothy W. McHale) POWER OF ATTORNEY I, Richard G. Capen, Jr., the undersigned trustee of the Capital Private Client Services Funds (the “Trust”) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Trust and do hereby constitute and appoint Courtney R. Taylor Timothy W. McHale Kevin M. Saks each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Trust on Form N-1A or Form N-14, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or Form N-14 or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at San Diego, CA, this 14th day of July, 2011. (City, State) /s/ Richard G. Capen Richard G. Capen, Jr., Trustee POWER OF ATTORNEY I, H. Frederick Christie, the undersigned trustee of the Capital Private Client Services Funds (the “Trust”) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Trust and do hereby constitute and appoint Courtney R. Taylor Timothy W. McHale Kevin M. Saks each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Trust on Form N-1A or Form N-14, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or Form N-14 or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Palos Verdes Estates, CA, this 14th day of July, 2011 (City, State) /s/ H. Frederick Christie H. Frederick Christie, Trustee POWER OF ATTORNEY I, Martin Fenton, the undersigned trustee of the Capital Private Client Services Funds (the “Trust”) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Trust and do hereby constitute and appoint Courtney R. Taylor Timothy W. McHale Kevin M. Saks each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Trust on Form N-1A or Form N-14, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or Form N-14 or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Solana Beach, CA, this 15th day of July, 2011. (City, State) /s/ Martin Fenton Martin Fenton, Trustee POWER OF ATTORNEY I, Richard G. Newman, the undersigned trustee of the Capital Private Client Services Funds (the “Trust”) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Trust and do hereby constitute and appoint Courtney R. Taylor Timothy W. McHale Kevin M. Saks each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Trust on Form N-1A or Form N-14, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or Form N-14 or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 15th day of July, 2011. (City, State) /s/ Richard G. Newman Richard G. Newman, Trustee Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
